DETAILED ACTION
Status of Claims
Receipt of Arguments/Remarks filed on November 23, 2020 is acknowledged. This is a second Non-Final rejection. The Examiner modifies the rejection to correct the lack of motivation in using Saito as primary reference in the previous obviousness rejection.  Claims 12, 14-23, and 25-35 are pending. Claims 1-11, 13, and 24 are canceled. Claims 12, 14-15, 23, and 25-26 are amended. Claims 34-35 are new. Claims 12, 14-23, and 25-35 are the object of the present Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
Objections to the specification:
Applicant’s remarks, filed November 23, 2020, with respect to the objections to the specification has been fully considered and are persuasive.  See p. 7, middle section of Remarks. The Applicant amended the specification to indicate proper form for the trademark PROFEED®L95.
§112(b):
Applicant’s remarks, filed November 23, 2020, with respect to the 112(b) rejection of Claims 14-15 and 25-26 have been fully considered and are persuasive.  See p. 7, 2nd to last paragraph of Remarks. 
§102:
Applicant traverses the rejection over Saito stating that Claims 12 and 23 require that the at least one fructooligosaccharide (FOS) is applied to the plant via a leaf or via a root whereas Saito discloses that FOS is applied as a solution to a plant body, and that Saito discloses that the method of application is by immersing the plant body into the solution. 
In response, the Examiner points to Saito’s method reciting that the roots are constantly immersed in the aqueous solution (p. 3, step 6 and paragraphs 3-5 from bottom of page). 
Applicant questions the citation of De Leenheer as evidence that FOS comprises from 2 to 10 monosaccharide units, citing 2 articles of record, CN2007/101006777 and J. Phytopathol., 157, pp 201-207, 2009, which allegedly disclose that FOS can comprise more than 10 monosaccharide units. 
Applicant did not point out, and it was not easily apparent to the Examiner, where in these references it is recited that FOS can comprise more than 10 monosaccharide units. However, the argument is still unpersuasive because De Leenheer expressly teaches in paragraph [0015] that FOS has a degree of polymerization of from 2-10. Additionally, in support, the Examiner cites Ruan et al. (CN 102671206 A), which teaches that the general polymerization degree of FOS is 3 - 10  (p. 3, 2nd to last paragraph), and Frippiat et al. (US 2003/0068429 A1, Apr. 10, 2003), which recites that inulin molecules with a low degree of polymerization, (DP)<10, are named inulooligosaccharide(s), fructooligosaccharide(s) or oligofructose [0004].

§103:
Applicant traverses the 103 rejection over Saito in view of Briand and Jaulneau. Applicant argues that Saito uses FOS for control experiments, and states that FOS could not be detected in any of the test plots, or only trace amounts could be detected (see Example 4 on page 5). Therefore, FOS is not satisfactory for Saito's intended purposes and the reference teaches away from using FOS. Applicant also traverses the 103 rejection over Saito in view of Remon but does not provide any persuasive arguments. 
Applicant’s argument has been considered and deemed persuasive resulting in this 2nd action non-final (p. 8 of Remarks, last paragraph). 
Double Patenting:
Applicant traverses the double patenting rejection over US 6,387,847 in view of Saito and secondary references for the same reason as the obviousness rejection. 
Upon 2nd review of US 6,387,847, the Examiner withdraws the double patenting rejection in this 2nd action non-final for lack of overlapping scope.

Information Disclosure Statement
The information disclosure statement filed 2/9/2017 still fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the PROFEED article submitted on 11/23/2020 is still not legible. Furthermore, while a full English translation does not need to be provided, Applicant need to provide a summary of the relevance of the PROFEED reference, or an English Abstract.  The IDS has been replaced in the application file and except for the PROFEED article the information referred to therein has been reconsidered as to the merits and annotated again because the incorrect PROFEED article was previously crossed out.  Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the 

Modified Rejections Necessitated by the Amendments Filed November 23, 2020
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12, 14, 18, 23, 25, 29, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JP 2007-215462 A, Aug. 30, 2007, machine translated) as evidenced by De Leenheer et al. (USPGPUB No. 20110081449).
The instant application claims method of applying an effective amount of fructooligosaccharide in solid form or liquid solution to plant root or leaf, or to soil where plant is growing, wherein at least one fructooligosaccharide (FOS) has a formula of GFn or Fm, wherein n ranges 1-9 and m ranges 2-10, and at least one FOS has n or m = 2, 3 or 4. 
Saito et al. disclose a method for producing an edible plant containing the substance by immersing the edible plant in an aqueous solution containing difructose dianhydride III and accumulating the substance in the edible plant. Saito et al. use FOS as control in analyzing the properties th paragraph). Saito et al. teach the application of 1%, 5% or 10% DFA or FOS solution, reading on the Claims 14 and 25 element “in an amount of 0.1 to 100 g per liter”, to sprout root by immersing the roots in the solutions (pp. 4-5, Examples 1 and 4); specifically, 1% corresponds to 10 g/L, 5% corresponds to 50 g/L and 10% corresponds to 100 g/L, therefore anticipating Claims 12, 14, 23, 25 and 34-35 by teaching the application of FOS to a plant, specifically to the root.  Therefore, the amounts taught in Saito et al. all fall within the scope claimed and anticipate the limitations of Claims 14 and 25.
Regarding the following recitations: 
“2 to 10 monosaccharide units” in the instant Claims 12 and 23 and 
“fructooligosaccharide corresponds to GFn, in which n ranges from 1 to 9 or Fm, in which m ranges from 2 to 10” in Claims 18 and 29,
FOS inherently have a degree of polymerization in the range from 2 to 10, as evidenced by De Leenheer, et al., US 2011/0081449 A1, Apr. 7, 2011, paragraph [0015]. 
Saito et al. recites the compound, fructooligosaccharide, which is the identical compound in the claim, the composition must necessarily have the characteristics claimed in Claims 12 and 23 comprising from 2 to 10 monosaccharide units. Nothing precludes the use of the compound/composition of Saito et al. as instantly claimed (see MPEP 2112.02(II)), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition of Saito et al. Thus, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 12, 14, 18, 23, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 100486434 C, 13-May-2009, machine translated), hereinafter Chen, in view of Fu et al. (Carbohydrate Polymers 86 (20 11) 774- 782 ), hereinafter Fu, and Wang et al. (Postharvest Biology and Technology 52 (2009) 110-1 16), hereinafter Wang.
The instant application claims method of applying an effective amount of fructooligosaccharide in solid form or liquid solution to plant root or leaf, or to soil where plant is growing, wherein at least one fructooligosaccharide (FOS) has a formula of GFn or Fm, wherein n ranges 1-9 and m ranges 2-10, and at least one FOS has n or m = 2, 3 or 4. 
Chen disclose an invention comprising applying burdock fructooligosaccharide as disease resistance elicitor to promote plant growth and induce plant disease resistance (Abstract). Chen expressly teaches the application of 5 g/L solution on plant leaf by spraying the FOS solution (p. 5, Embodiment 2), reading on Claims 12, 14, 23 and 25. 
Chen is silent regarding the “2 to 10 monosaccharide units” in the instant Claims 12 and 23 and 
“fructooligosaccharide corresponds to GFn, in which n ranges from 1 to 9 or Fm, in which m ranges from 2 to 10” in Claims 18 and 29.
Fu cures the deficiency of Chen by teaching that oligosaccharins as elicitors have impacts on plant growth and development as nontraditional plant hormones, and trigger plant resistance against diseases; and that different degree of polymerization (DP) can induce different defense response (p. 774, L. Col., 2nd paragraph, Abstract). Fu studies the the effects of high DP β- 1,3-glucan (Laminaran; st paragraph). 
Wang supports Fu by teaching that Burdock fructooligosaccharide (BFO) can induce resistance against a number of plant diseases similar to COS with average DP of 7 (Abstract; Figs. 1-3), and can be used as potential elicitor like COS in controlling diseases in tomato fruit (p. 115, L. Col., last paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date and with reasonable expectations of success to combine the teaching of Chen with Wang and Fu and use oligosaccharides having 2-10 monosaccharide units because Fu has shown that oligosaccharides with low degree of polymerization can induce rapid defense response in plants, and Wang has shown that this response is also observed in FOS as with COS suggesting the role of low DP in FOS in plant response. 
Regarding the eliciting mechanisms for absorption of inorganic nutrients in a plant, Chen recites the compound, fructooligosaccharide, which is the identical compound in the claim, the composition must necessarily have the characteristics claimed in Claims 12 and 23 comprising from 2 to 10 monosaccharide units. Nothing precludes the use of the compound/composition of Chen as instantly claimed (see MPEP 2112.02(II)), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition of Chen. Thus, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting .     

Claims 12, 14-18, 23, 25-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Fu, and Wang as applied to Claims 12, 14, 18, 23, 25, and 29 above, and in view of Briand et al. (US 2007/0232494 A1, Oct. 4, 2007), hereinafter Briand, and Jaulneau, et al. (Journal of Biomedicine and Biotechnology, Volume 2010, Article ID 525291, 11 pp.), hereinafter Jaulneau.
Applicants claim a method of applying an effective amount of at least one fructooligosaccharide to plant or to the soil where plant is growing. 
The teachings of Chen, Fu, and Wang have been set forth supra. 
Regarding Claims 15-16 and 26-27, Chen teaches a method of applying an aqueous solution of fructooligosaccharide to plant but is silent on amount of solid applied to plant. Regarding Claims 17 and 28, Chen is silent on sulfated fructooligosaccharide. These deficiencies are cured by Briand. 
Briand relates the use of ulvans or of ulvan-derived oligosaccharides in a plant-protection product (Abstract).   Briand relates that ulvan-derived oligosaccharides unexpectedly stimulate the expression of plant defense genes and can therefore be used as activators of plant defense and resistance reactions against biotic or abiotic stresses [0027]. The ulvans are defined more specifically as highly sulfated acidic polysaccharides ([0030], Table 1). Briand teaches that ulvans or of ulvan derived oligosaccharides given to the plants is from 0.1 g to 100 g per liter, and preferably of the order of 1 g per Claims 15-16, 26-27, and 34-35. Briand exemplified different fertilizer compositions, including root and leaf fertilizers, containing the ulvan derivatives and applied to the crop fields ([0078], Example 12). 
Jaulneau reports obtaining an elicitor from the green algae Ulva spp, a fraction containing most exclusively sulfated polysaccharides (Abstract). Both Briand and Jaulneau independently reads on the sulfated feature of pending Claims 17 and 28. In addition, Jaulneau teaches that ulvan activates plant immunity and that the sulfate group is crucial to the activation. Sulfated oligosaccharides obtained from fucan and carrageenans, but not laminarin, were shown to induce the salicylic acid signaling pathway; chemical sulfation of laminarin leads to a compound that became an inducer of the signaling pathway in tobacco and of associated resistance to the tobacco mosaic virus (Jaulneau et al, p. 2 left column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen and Briand and prepare a solid powder or granulated fructooligosaccharide products with the sulfated oligosaccharides in the amount expressly taught by Briand and apply this to plant or soil as granulated fertilizer. One would have been motivated to do so with reasonable expectations of success because Briand taught that the sulfated oligosaccharides stimulate plant defense and resistance reactions against biotic or abiotic stresses while Chen also recognizes that fructooligosaccharide can elicit disease resistance to promote plant growth.
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen, Briand, and Jaulneau and perform a chemical sulfation of fructooligosaccharide to activate plant immunity similar to ulvan. One would have been motivated to do so and perform the sulfation with reasonable expectation of success because naturally . 
Claims 12, 14-23, and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang, Fu, and in view of Briand et al. and Jalneau et al. as applied to Claims 12, 14-18, 23, 25-29 and 34-35 above, in view of Remon et al. (US 2011/0294864 A1, Dec. 1, 2011), hereinafter Remon.
The teachings of Chen, Wang, Fu, Briand, and Jalneau have been set forth supra. 
Chen is silent on the glucose and fructose unit compositions of the fructooligosaccharides and the enzymatic hydrolysis of inulin. However, Remon cures the deficiencies. 
Remon relates invention of formulation of poorly water-soluble biologically-active agents such as therapeutic drugs, pesticides, fertilizers, cosmetics and the like ([0002]). The formulation contains water-soluble carriers such as fructooligosaccharides, which can be produced by enzymatic or chemical degradation of inulin and typically contain up to 7 fructose repeating units such as, but not limited to, kestose and inulobiose (dimers), nystose, bifurcose and inulotriose (trimmers), fructosylnystose and inulotetraose (tetramers) and the like, and mixtures thereof in any suitable proportions, thus reading on the GFn, and more specifically, nystose (GF3), kestose (GF2), fructosylnystose (GF4), bifurcose (GF3), inulobiose (F2), inulotriose (F3), and inulotetraose (F4) elements in Claims 18-22 and 29-33. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Remon with that of Chen and Briand and create a solid fertilizer or liquid solution product with GFn, such as nystose, kestose, fructosylnystose and mixture thereof as taught by Remon, and apply the formulation to plant according to Chen or Briand because Remon has already shown that such fructose oligomers are suitable water-soluble carrier for poorly water-soluble biologically-active agent ([0063]).

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616